DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed December 27, 2021. 
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument on pages 5-6, para. 2-5, that Voyiadjis et al. (US 20200391761 A1) does not pertain to the claimed invention because Voyiadjis is a height clearance system for an overpass while the claimed invention is a height clearance system for a parking garage, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The examiner respectfully disagrees that Voyiadjis does not pertain to the claimed invention because the function of Voyiadjis is to detect an overheight vehicle with a plurality of sensors (“To determine the height of an incoming vehicle, the detection subsystem can include one or more of various types of distance sensors that are suitable for this purpose.” See Voyiadjis [0031]) and providing a warning that the vehicle is overheight (“The warning subsystem acts in reaction to a determination 11 about the vehicle generated by the detection subsystem. The warning subsystem comprises an indicator 12 that provides an indication to the driver about the vehicle's inability to pass upcoming structures… The indicator may include any type of suitable indicator, such as, for example, one or more of an information board, a flashing light, and a speaker.” See Voyiadjis [0029]). Therefore, Voyiadjis is capable of performing the intended use of detecting an overheight vehicle using a plurality of sensors and providing a warning that the vehicle is overheight with lights and signs. The applicant also argues on page 5, para. 4, that Voyiadjis has only one sensor and one receiver. The examiner respectfully disagrees because it is clear in Figures 4, 5, 6, and 7 of Voyiadjis that there are a plurality of sensors used in the height clearance system. Voyiadjis teaches (“FIG. 4 is a schematic diagram of a lateral sensor cross-sectional layout 40 in accordance with a representative embodiment. In accordance with this embodiment, one or more laser sensors 41 can be placed on both sides of the road, as seen in FIG. 4” [0045]). Accordingly, the use of Voyiadjis in the 35 U.S.C. 103 rejection is maintained. See detailed rejection below. 
With respect to the art rejections, the applicant’s amendment has overcome the 35 U.S.C. 103 rejection. However, upon further search and consideration, the amended claims 1 and 14 and dependent claims are rejected using Voyiadjis et al. (US 20200391761 A1) and Kitamura et al. (JP H10143796 A) under 35 U.S.C. 103. See detailed rejection below. 
Applicant’s arguments on page 6, para. 6, with respect to the rejection(s) of claim(s) 18 under Martel (US 5473318 A) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kitamura et al. (JP H10143796 A). See detailed rejection below. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 2, number 201. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only o ne figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 objected to because of the following informalities:
Claims 1-20 are objected to based on improper order of claims. Per MPEP 608.01(g), “The least restrictive claim should be presented as claim number 1, and all dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable, 37 C.F.R. 1.75 (i)”. Appropriate correction is required.
Claim 11 recites “claims” in line 1, and should be rewritten as “claim”. Appropriate correction is required.
Claim 14 recites “vehicle will cross the infrared lines” in line 10, and should be rewritten as “the vehicle will cross the infrared lines”. Appropriate correction is required.
Claim 14 is objected to based on incorrect form. Per MPEP 608.01(m), “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14-20 are rejected under 35 U.S.C 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "a functioning of a vehicle height clearance system". It is unclear what “a functioning” is referring to. For purposes of examination, the Examiner interprets the limitation as “a method for performing a function of a vehicle height clearance system”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voyiadjis et al. (US 20200391761 A1) in further view of Kitamura et al. (JP H10143796 A).
Regarding claims 1-20: 
With respect to claim 1, Voyiadjis teaches:
an infrared emission bar; (“this system utilizes sensor 41 mounted higher to determine the height of a vehicle. These sensors 41 can be placed either under an intersecting bridge or already existing truss structure, or on a specifically built structure (truss or monotube structure)… Infrared lasers and ultrasonic sensors can both make the measurements under these conditions.” [0053], “the laser beams of the sensors 41 will be emitted from the sensors on one pole 42 and received by receivers of the sensors 41 on the other pole 43” [0045])
a photo-sensor bar
an alarming light bar; (“The warning subsystem comprises an indicator 12 that provides an indication to the driver about the vehicle's inability to pass upcoming structures… The indicator may include any type of suitable indicator, such as, for example, one or more of an information board, a flashing light, and a speaker.” [0029])
Voyiadjis does not teach, but Kitamura teaches an electronic sign, wherein the system indicates if a vehicle is above a permissible height and wherein activation of alarming light bar, closing of a garage or parking gate, and displaying of a warning message on the electronic sign happens one after another as soon as the vehicle crosses both the infrared lines and does not allow the vehicle into a garage or a parking lot entrance gate; (“The above case where the vehicle height of the entering vehicle C has reached the height B regulations, turning guidance display 4a by the display control unit 22 in response to the signal of the upper sensor 11 to direct the guide display of the turning exit is immediately because the guidance display of the exit, the vehicle C in accordance with the guidance display is able to exit without confusion from turning part 6.” [0015-0016], “If you want to control gating equipped with a circuit breaker 7 to the guide display device 4 controls closed gate in response to the display of the stop, the open gate in response to the display of the parking entry in conjunction with the above display control unit 22… Further, the display control unit 22 is connected to a vehicle height detection unit 5, it instructs the guidance display of the turning exits immediately in response to the signal of the upper sensor 11, and closes the circuit breaker 7” [0013-0014], “This standby position sensor. 4c, embedded and placed on the vehicle at the standby position, or, are possible side arrangement of the passage aside, loop coil type, photoelectric type, is a vehicle detection sensor of the infrared type or the like.” [0008], “The height of the lower sensor 12 is a vehicle passage detection was set at a position lower than the low height vehicles, it can also be a bed filled sensor instead. Middle sensor 13 in the case of partitioning parked in response to the vehicle height, in accordance with the classification vehicle height, for example, placed in correspondence with the classification level for causing parked by dividing 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Voyiadjis’s overheight vehicle detection system and Kitamura’s parking gate system because it (“relates to a parking lot gate device for guiding the entry into the storage unit and interposed approach path of the vehicle leading to the storage section of the parking lot, In particular, on the parking lot gate device that does not lead to confusion by storing non-conforming vehicle.” See Kitamura [0001]) 

With respect to claim 14, Voyiadjis teaches:
switching ON the system, such that an infrared signal is emitted each from an upper infrared emission compartment and a lower infrared emission compartment, wherein the infrared emission compartment is present on an infrared emission bar; (FIG. 6 shows a height clearance system with upper compartment and lower compartment infrared laser emitting sensors, “this system utilizes sensor 41 mounted higher to determine the height of a vehicle. These sensors 41 can be placed either under an intersecting bridge or already existing truss structure, or on a specifically built structure (truss or monotube structure)… Infrared lasers and ultrasonic sensors can both make the measurements under these conditions.” [0053], “Placing these pairs of emitters 41a and receivers 41b at specific heights allows the detection subsystem to estimate the overall height of the vehicle” [0054])
forming of two infrared lines, wherein the lines are formed when the infrared signal from the infrared emission compartment falls onto a photo-sensor compartment present on a photo-sensor bar; (“Infrared lasers and ultrasonic sensors can both make the measurements under these conditions. Also, like Option 2, the lateral sensors 41, although also laser-based, do not measure the distance from emitter to the vehicle. Instead, the emitters 41a of the laser sensors 41 emit laser beams from one pole 42 to the receivers 41b on the other pole 43 constantly or periodically. If a vehicle intercepts the laser beams, the receivers 41b on receiving pole 43 will not receive them.” [0053], “the sensors 41 on pole 42 can have only laser beam emitters and the sensors 41 on pole 43 can have only laser beam receivers, or vice versa. One of the emitter/receiver pairs can work as a threshold sensor; meaning that if a vehicle intercepts that laser beam, the warning sign 45 will be triggered” [0046])
Voyiadjis does not teach, but Kitamura teaches:
passing of the vehicle through the system to enter into the garage or parking lot entrance gate, wherein as the vehicle passes the system, vehicle will cross the infrared lines; (“Figure 1 [the embodiment of the invention] is a perspective view of a parking lot gate device of the present invention. Entrance door portion or the like of the multistory parking garage, parking gate device 1 is provided on the entry path of the storage unit 2 with a height restriction A, the approach path 3 of the vehicle leading to the storage unit 2, through on this approach path 3 in addition to the guidance display unit 4 for guiding the entry of the set to the storage unit 2 includes a vehicle height detection unit 5 provided with a sensor for detecting the vehicle height, and a turning portion 6 for vehicle turning exits.” [0007], “…come to the vehicle waiting position, which is defined by the stop display plate 4b It was connected to a standby position sensor 4c to detect the vehicle. This standby position sensor. 4c, embedded and placed on the vehicle at the standby position, or, are possible side arrangement of the passage aside, loop coil type, photoelectric type, is a vehicle detection sensor of the infrared type
moving of the vehicle into the garage or parking lot such that the vehicle crossed only a single infrared line indicating that the vehicle has a permissible height and prevent entry of the vehicle if the height is not permissible (“If you want to control gating equipped with a circuit breaker 7 to the guide display device 4 controls closed gate in response to the display of the stop, the open gate in response to the display of the parking entry in conjunction with the above display control unit 22… Further, the display control unit 22 is connected to a vehicle height detection unit 5, it instructs the guidance display of the turning exits immediately in response to the signal of the upper sensor 11, and closes the circuit breaker 7” [0013-0014], “The upper sensor 11, by setting the regulating height B determined by restriction height A of the storage portion 2, it is possible to configure the parking gate device with a simple structure… The height of the lower sensor 12 is a vehicle passage detection was set at a position lower than the low height vehicles, it can also be a bed filled sensor instead. Middle sensor 13 in the case of partitioning parked in response to the vehicle height, in accordance with the classification vehicle height” [0009-0011]). Fig. 1 of Kitamura shows, along with the description of the upper, lower, and middle sensors (see e.g. [0009-0011]), that the upper sensor determines the maximum height of a vehicle allowed to enter a parking garage, whereas crossing the middle infrared sensor will allow a vehicle of permissible height to enter a parking garage. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Voyiadjis’s overheight vehicle detection system and Kitamura’s parking gate system because it (“relates to a parking lot gate device for guiding the entry into the storage unit and interposed approach path of the vehicle leading to the storage section of the parking lot, In particular, on the parking lot gate device that does not lead to confusion by storing non-conforming vehicle.” See Kitamura [0001]) 

With respect to claim 2, Voyiadjis in combination with Kitamura, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Voyiadjis and Kitamura teaches an overheight vehicle detection system and a parking gate system of claim 1. Voyiadjis further teaches wherein the infrared emission bar further comprises an upper infrared emission compartment and a lower infrared emission compartment fixed onto the infrared emission bar (FIG. 6 shows a height clearance system with upper compartment and lower compartment infrared laser emitting sensors. “this system utilizes sensor 41 mounted higher to determine the height of a vehicle. These sensors 41 can be placed either under an intersecting bridge or already existing truss structure, or on a specifically built structure (truss or monotube structure)… Infrared lasers and ultrasonic sensors can both make the measurements under these conditions.” [0053], “Placing these pairs of emitters 41a and receivers 41b at specific heights allows the detection subsystem to estimate the overall height of the vehicle” [0054])

With respect to claim 4, Voyiadjis in combination with Kitamura, as shown in the rejection above, discloses the limitations of claim 2.
The combination of Voyiadjis and Kitamura teaches an overheight vehicle detection system and a parking gate system of claim 2. Voyiadjis further teaches wherein the upper and lower infrared emission compartment comprises an infrared piece such that the infrared piece emits an infrared signal; (“These sensors 41, although they may be laser-based, do not measure the distance from emitter to the vehicle. Instead, the laser beams of the sensors 41 will be emitted from the sensors on one pole 42 and received by receivers of the sensors 41 on the other pole 43” [0045], “The sensors 41 placed should be fast enough to detect every passing vehicle at high 

With respect to claim 11, Voyiadjis in combination with Kitamura, as shown in the rejection above, discloses the limitations of claim 4.
The combination of Voyiadjis and Kitamura teaches an overheight vehicle detection system and a parking gate system of claim 4. Voyiadjis further teaches wherein an infrared signal is emitted from the infrared piece and falls onto the photo-sensor piece present on the photo-sensor compartment to form an infrared line; (“Infrared lasers and ultrasonic sensors can both make the measurements under these conditions. Also, like Option 2, the lateral sensors 41, although also laser-based, do not measure the distance from emitter to the vehicle. Instead, the emitters 41a of the laser sensors 41 emit laser beams from one pole 42 to the receivers 41b on the other pole 43 constantly or periodically. If a vehicle intercepts the laser beams, the receivers 41b on receiving pole 43 will not receive them.” [0053], “the sensors 41 on pole 42 can have only laser beam emitters and the sensors 41 on pole 43 can have only laser beam receivers, or vice versa. One of the emitter/receiver pairs can work as a threshold sensor; meaning that if a vehicle intercepts that laser beam, the warning sign 45 will be triggered” [0046])

With respect to claim 12, Voyiadjis in combination with Kitamura, as shown in the rejection above, discloses the limitations of claim 11.
The combination of Voyiadjis and Kitamura teaches an overheight vehicle detection system and a parking gate system of claim 11. Voyiadjis further teaches wherein an infrared signal is emitted from the infrared piece present on the upper infrared emission compartment and falls onto the photo-sensor piece present on the upper photo-sensor compartment to form an upper infrared line; (FIG. 6 shows the upper infrared laser emitters 41a that emit an infrared beam across a road to form an upper infrared line. “the detection subsystem relies on distance sensors placed directly above and/or on the sides of the freeway, such as, for example, under a crossing bridge, under a sign, mounted on an existing mast arm structure, mounted on a simple support structure, etc. This would allow the detection of the highest point of a vehicle and indicate whether it can pass.” [0028], “Infrared lasers and ultrasonic sensors can both make the measurements under these conditions… the emitters 41a of the laser sensors 41 emit laser beams from one pole 42 to the receivers 41b on the other pole 43 constantly or periodically. If a vehicle intercepts the laser beams, the receivers 41b on receiving pole 43 will not receive them.” [0053], “the sensors 41 on pole 42 can have only laser beam emitters and the sensors 41 on pole 43 can have only laser beam receivers, or vice versa. One of the emitter/receiver pairs can work as a threshold sensor; meaning that if a vehicle intercepts that laser beam, the warning sign 45 will be triggered” [0046])

With respect to claims 8 and 19, Voyiadjis in combination with Kitamura, as shown in the rejection above, discloses the limitations of claims 2 and 14.
The combination of Voyiadjis and Kitamura teaches an overheight vehicle detection system and a parking gate system of claims 2 and 14. Voyiadjis further teaches upper infrared emission compartment is fixed at a position indicating the highest permissible vehicle height for the garage or a parking lot entrance gate; (“The detection subsystem determines whether the incoming vehicle is clear to pass, depending at least on its height. In accordance with an embodiment, the detection subsystem relies on distance sensors placed directly above and/or on the sides of the freeway, such as, for example, under a crossing bridge, under a sign, mounted on an existing mast arm structure, mounted on a simple support structure, etc. This 

With respect to claim 9, Voyiadjis in combination with Kitamura, as shown in the rejection above, discloses the limitations of claim 2.
The combination of Voyiadjis and Kitamura teaches an overheight vehicle detection system and a parking gate system of claim 2. Voyiadjis further teaches wherein the lower infrared emission compartment is 0.5 meter away from the ground level; (“Placing these pairs of emitters 41a and receivers 41b at specific heights allows the detection subsystem to estimate the overall height of the vehicle, since the number of intercepted pairs from the bottom to the top will give a step measurement of the overall height. The emitter/receiver pairs 41a/41b mounted just above the surface of the highway are used to detect the presence of a vehicle.” [0054]).
Voyiadjis does not explicitly teach that the infrared emission compartment is 0.5 meters away from ground level. Voyiadjis does teach a lower and upper infrared emission sensors and that the lower infrared emission sensor can be placed close above a road to detect a vehicle’s presence instead of a vehicle height (see e.g. [0054]). Thus, it would have been obvious to a person of ordinary skill in the art to try the vehicle measurement device at 0.5 meter (or any desired distance) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the sensor is at a distance of 0.5 meters away from the ground level.

With respect to claim 3, Voyiadjis in combination with Kitamura, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Voyiadjis and Kitamura teaches an overheight vehicle detection system and a parking gate system of claim 1. Voyiadjis further teaches wherein the photo-sensor bar further comprises an upper photo-sensor compartment and a lower photo-sensor compartment fixed onto the photo-sensor bar; (FIG. 6 shows a height clearance system with upper compartment and lower compartment sensors that receives the infrared laser signal, which is a photo-sensor. “Placing these pairs of emitters 41a and receivers 41b at specific heights allows the detection subsystem to estimate the overall height of the vehicle” [0054])

With respect to claim 5, Voyiadjis in combination with Kitamura, as shown in the rejection above, discloses the limitations of claim 3.
The combination of Voyiadjis and Kitamura teaches an overheight vehicle detection system and a parking gate system of claim 3. Voyiadjis further teaches wherein the upper and lower photo- sensor compartment comprises a photo-sensor piece; (“the emitters 41a of the laser sensors 41 emit laser beams from one pole 42 to the receivers 41b on the other pole 43 constantly or periodically. If a vehicle intercepts the laser beams, the receivers 41b on receiving pole 43 will not receive them.” [0053], “the sensors 41 on pole 42 can have only laser beam emitters and the sensors 41 on pole 43 can have only laser beam receivers, or vice versa. One of the emitter/receiver pairs can work as a threshold sensor; meaning that if a vehicle intercepts that laser beam, the warning sign 45 will be triggered” [0046])

With respect to claim 6, Voyiadjis in combination with Kitamura, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Voyiadjis and Kitamura teaches an overheight vehicle detection system and a parking gate system of claim 1. Voyiadjis further teaches wherein the alarming light bar comprises an alarming light; (“The warning subsystem comprises an indicator 12 that provides an indication to the driver about the vehicle's inability to pass upcoming structures… The indicator may include any type of suitable indicator, such as, for example, one or more of an information board, a flashing light, and a speaker.” [0029])

With respect to claims 7 and 17, Voyiadjis in combination with Kitamura, as shown in the rejection above, discloses the limitations of claims 1 and 14.
The combination of Voyiadjis and Kitamura teaches an overheight vehicle detection system and a parking gate system of claims 1 and 14. Voyiadjis further teaches wherein the alarming light bar is installed at a distance of 0.5 meter away from the garage or the parking lot entrance gate; (“The warning subsystem comprises an indicator 12 that provides an indication to the driver about the vehicle's inability to pass upcoming structures… The indicator may include any type of suitable indicator, such as, for example, one or more of an information board, a flashing light, and a speaker.” [0029])
Voyiadjis does not teach the system being for the entry of a vehicle into a parking lot or garage, but Kitamura teaches (“Figure 1 [the embodiment of the invention] is a perspective view of a parking lot gate device of the present invention. Entrance door portion or the like of the multistory parking garage, parking gate device 1 is provided on the entry path of the storage unit 2 with a height restriction A” [0007]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Voyiadjis’s overheight vehicle detection system and Kitamura’s 
Voyiadjis does not explicitly teach that the alarm bar is 0.5 meters away from the garage or parking lot entrance gate, but Voyiadjis teaches a light alarm being placed before an upcoming structure (see e.g. [0029]). Furthermore, Kitamura teaches a parking gate system that determines if a vehicle is of permissible height to enter a parking garage with a display placed before the garage entrance that indicates if a vehicle can enter (see e.g. [0007]). Thus, it would have been obvious to a person of ordinary skill in the art to try the vehicle measurement device at 0.5 meter (or any desired distance) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the bar is 0.5 meters away from the garage entrance.

With respect to claims 10 and 16, Voyiadjis in combination with Kitamura, as shown in the rejection above, discloses the limitations of claims 1 and 14.
The combination of Voyiadjis and Kitamura teaches an overheight vehicle detection system and a parking gate system of claims 1 and 14. Voyiadjis further teaches wherein the photo-sensor bar is at a distance of 2.5 meters from the infrared emission bar, such that the photo-sensor bar and the infrared emission bar are present on opposite side of the garage or a parking lot entrance gate; (“This third option involves placing lateral laser sensors 41 on poles 42 and 43 on opposite sides of the road and on top of the lanes, as shown in FIG. 6… Infrared lasers and ultrasonic sensors can both make the measurements under these conditions. Also, like Option 2, 
Voyiadjis does not teach the system being for the entry of a vehicle into a parking lot or garage, but Kitamura teaches (“Figure 1 [the embodiment of the invention] is a perspective view of a parking lot gate device of the present invention. Entrance door portion or the like of the multistory parking garage, parking gate device 1 is provided on the entry path of the storage unit 2 with a height restriction A” [0007]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Voyiadjis’s overheight vehicle detection system and Kitamura’s parking gate system because it (“relates to a parking lot gate device for guiding the entry into the storage unit and interposed approach path of the vehicle leading to the storage section of the parking lot, In particular, on the parking lot gate device that does not lead to confusion by storing non-conforming vehicle.” See Kitamura [0001]) 
Voyiadjis does not explicitly teach the photo-sensor bar is 2.5 meters away from the infrared emission bar, but Voyiadjis teaches the two sensors being placed opposite and across from each other (see e.g. [0053]). Furthermore, Kitamura teaches a parking gate system that determines if a vehicle is of permissible height to enter a parking garage with sensors a vehicle enters through (see e.g. [0007]). Therefore, the sensors would have to be a distance apart in order to scan a vehicle. Thus, it would have been obvious to a person of ordinary skill in the art to try the vehicle measurement device at 2.5 meter (or any desired distance) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been 

With respect to claim 15, Voyiadjis in combination with Kitamura, as shown in the rejection above, discloses the limitations of claim 14.
The combination of Voyiadjis and Kitamura teaches an overheight vehicle detection system and a parking gate system of claim 14. Voyiadjis further teaches:
activation of an alarming light; (“The warning subsystem acts in reaction to a determination 11 about the vehicle generated by the detection subsystem. The warning subsystem comprises an indicator 12 that provides an indication to the driver about the vehicle's inability to pass upcoming structures… The indicator may include any type of suitable indicator, such as, for example, one or more of an information board, a flashing light, and a speaker.” [0029])
displaying of a message onto an electronic sign thereby indicating that the vehicle crossed both the infrared lines and so does not have a permissible height, wherein the vehicle cannot pass through the garage or parking lot entrance gate; (“the emitters 41a of the laser sensors 41 emit laser beams from one pole 42 to the receivers 41b on the other pole 43 constantly or periodically. If a vehicle intercepts the laser beams, the receivers 41b on receiving pole 43 will not receive them. Placing these pairs of emitters 41a and receivers 41b at specific heights allows the detection subsystem to estimate the overall height of the vehicle, since the number of intercepted pairs from the bottom to the top will give a step measurement of the overall height. The emitter/receiver pairs 41a/41b mounted just above the surface of the highway are used to detect the presence of a vehicle. Therefore, this embodiment can operate in the manner described above such that only third case 55 (FIG. 1) results in a warning signal.” [0053-0054], “The warning subsystem acts in reaction to a determination 11 about the vehicle generated by 
Voyiadjis does not teach, but Kitamura teaches closing or not opening of the garage or parking lot entrance gate; (“If you want to control gating equipped with a circuit breaker 7 to the guide display device 4 controls closed gate in response to the display of the stop, the open gate in response to the display of the parking entry in conjunction with the above display control unit 22… Further, the display control unit 22 is connected to a vehicle height detection unit 5, it instructs the guidance display of the turning exits immediately in response to the signal of the upper sensor 11, and closes the circuit breaker 7” [0013-0014]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Voyiadjis’s overheight vehicle detection system and Kitamura’s parking gate system because it (“relates to a parking lot gate device for guiding the entry into the storage unit and interposed approach path of the vehicle leading to the storage section of the parking lot, In particular, on the parking lot gate device that does not lead to confusion by storing non-conforming vehicle.” See Kitamura [0001])

With respect to claim 18, Voyiadjis in combination with Kitamura, as shown in the rejection above, discloses the limitations of claim 15.
The combination of Voyiadjis and Kitamura teaches an overheight vehicle detection system and a parking gate system of claim 15. Voyiadjis does not teach but Kitamura further teaches closing of the garage or parking gate, and displaying of a warning message on electronic sign can happen one after another as soon as the vehicle crosses both the infrared lines; (“The above case where the vehicle height of the entering vehicle C has reached the height B regulations, direct the guide display of the turning exit is immediately because the guidance display of the exit, the vehicle C in accordance with the guidance display is able to exit without confusion from turning part 6.” [0015-0016], “If you want to control gating equipped with a circuit breaker 7 to the guide display device 4 controls closed gate in response to the display of the stop, the open gate in response to the display of the parking entry in conjunction with the above display control unit 22… Further, the display control unit 22 is connected to a vehicle height detection unit 5, it instructs the guidance display of the turning exits immediately in response to the signal of the upper sensor 11, and closes the circuit breaker 7” [0013-0014], “This standby position sensor. 4c, embedded and placed on the vehicle at the standby position, or, are possible side arrangement of the passage aside, loop coil type, photoelectric type, is a vehicle detection sensor of the infrared type or the like.” [0008]). As seen in Fig. 1 of Kitamura, there are multiple infrared sensors placed at different levels to detect the vehicle height of a vehicle wanting to enter a parking garage. When it has been determined that the vehicle height is above the regulations to enter by the sensors, the parking gate remains closed and the display warns the vehicle to exit (see e.g. [0013-0014]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Voyiadjis’s overheight vehicle detection system and Kitamura’s parking gate system because it (“relates to a parking lot gate device for guiding the entry into the storage unit and interposed approach path of the vehicle leading to the storage section of the parking lot, In particular, on the parking lot gate device that does not lead to confusion by storing non-conforming vehicle.” See Kitamura [0001])

With respect to claim 20, Voyiadjis in combination with Kitamura, as shown in the rejection above, discloses the limitations of claim 14.
The combination of Voyiadjis and Kitamura teaches an overheight vehicle detection system and a parking garage system of claim 14. Voyiadjis further teaches wherein the system helps in differentiating between a vehicle with acceptable and unacceptable height; (“The detection subsystem determines whether the incoming vehicle is clear to pass, depending at least on its height. In accordance with an embodiment, the detection subsystem relies on distance sensors placed directly above and/or on the sides of the freeway, such as, for example, under a crossing bridge, under a sign, mounted on an existing mast arm structure, mounted on a simple support structure, etc. This would allow the detection of the highest point of a vehicle and indicate whether it can pass.” [0028])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662           

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662